EyaN, C. J.
The rule seems to be universal, that, where there ai*e several administrations of an intestate, in different jurisdictions, a judgment against one administrator does not bind another.
“ Where administrations are granted to different persons in different states, they are so far deemed independent of each other, that a judgment obtained against one will furnish no right of action against the other, to affect assets received by the latter in virtue of his own administration; for, in contemplation of law, there is no privity between him and the other administrator.” Story’s Conflict, § 522. In another place, commenting upon Mackey v. Cox, 18 Howard, 100, the same learned writer says: “ The true law in regard to ancillary administrations is here stated by NelsoN and Cuims, JJ., that, this being an ancillary administration, it depended upon the discretion of the orphans’ court which granted it, whether the money remaining in the hands of the ancillary administrator, after the satisfaction of all claims in this jurisdiction, should be distributed here by the ancillary administrator, or remitted to the principal administrators for distribution; and until that direction shall be executed, and the ancillary administrator directed which course to pursue, he is in no default.” See. 529 d. So it is said in 3 Redfield on Wills, 26: “ Hence, where there is a principal administration in the place of the domicile of the decedent, and in other states there are *27creditors and estate, real or personal, belonging to the estate, there accrues a right to an auxiliary or ancillary administration, as it is called, since it is subsidiary and, as it were, supplemental to the principal administration. But these administrations are regarded as wholly independent of each other; so much so that a judgment recovered against the personal representative of the estate in one state forms no ground of action against such representative in another state. But it must be conceded that, where there are no creditors beyond the limits of the principal administration, there is no reason why the debtors of the estate may not, by making payment to the personal representative in the place of the principal administration, obtain a valid release of the cause of action.”
This doctrine is amply affirmed by authorities cited by the learned counsel for the respondent, and others. Aspden v. Nixon, 4 How., 467; Stacy v. Thrasher, 6 How., 44; Low v. Bartlett, 8 Allen, 259, and other cases.
There might be a contingency, however, in which this sweeping rule would operate hardly. The principal administration of the estate of an intestate is at the place of his domicile at death. Administration in another jurisdiction is ancillary. And where there is a surplus for distribution in an ancillary administration, the cases seem all to agree that, though the distribution must follow the lex domicilii, yet it is discretionary with the court granting the ancillary letters to transmit the surplus to the principal administrator, or to distribute it for itself. In such a case, there might be judgments against the principal administrator, without assets in his hands to satisfy them. In that case, it seems hard to drive creditors, who had fairly litigated their claims against the principal administrator, to litigate them de novo against the ancillary administrator. Whether and how far judgments against the principal administrator, accompanied by proof that there are no assets in his hands to satisfy them, should be evidence in a *28court which had granted ancillary letters, might, perhaps, be regarded as a question not absolutely settled by the authorities. They leave such an effect of such judgments, however, in very great doubt.
But this question is not in the case now before the court. The appellant relied in the court below solely on her judgment in the Indiana court. Counsel assumes that the principal administration is in Indiana, because the intestate died there. But it is the place of domicile, not of death, which determines the principal administration. And the letters of both courts, Indiana and Wisconsin, describe the intestate as late of that place. Neither party gave evidence tending to settle the question.
In these circumstances, the court cannot hold the judgment in Indiana as even prima facie evidence against the administrator in Wisconsin.
By the Court.— The judgment of the court below is affirmed.